—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Com t, *852entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III hearing, petitioner was found guilty of violating prison disciplinary rules prohibiting violent conduct, assault on staff, assault on inmates and creating a disturbance. Contrary to petitioner’s contention, the misbehavior report as well as the eyewitness testimony of its author provide substantial evidence of petitioner’s guilt (see, Matter of Johnson v Selsky, 271 AD2d 770). We also reject petitioner’s contention that the lack of endorsements from other correction officers on the misbehavior report renders the report defective. The record does not reveal that any other correction officers witnessed petitioner engaging in the conduct that formed the basis for the report. In any event, the record establishes that petitioner received a copy of the misbehavior report, the report adequately apprised him of the charges against him, and petitioner has failed to demonstrate that any prejudice resulted (see, Matter of Santana v Senkowski, 269 AD2d 638). Petitioner’s remaining contentions, including his claim of Hearing Officer bias, are found to be without merit.
Mercure, J. P., Peters, Graffeo and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.